                                                                     HLED
                                                                      APR oil 2019
                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                              SOUTHERN DIVISION



  In the Matter of the Search Regarding No. /*7"^V\J - 3 *1
  19-063-04                                 AFFIDAVIT IN SUPPORT OF SEARCH
                                            AND SEIZURE WARRANT
                                           "REDACTED"



      I, Steven Ebmeier, being first duly sworn, hereby depose and state as
follows:


                 INTRODUCTION AND AGENT BACKGROUND


      1.     I make this affidavit in support ofan application for a search warrant
under Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) and
3117 for information about the location of the cellular telephone fully described
in Attachment A, attached hereto and incorporated herein by reference (the
"Target Cell Phone"), whose service provider is ATSsT, a wireless telephone service
provider headquartered at 11760 U.S. Highway 1, Suite 600, North Palm Beach,
FL 33408.    The location information to be seized is described herein and in
Attachment B, attached hereto and incorporated herein by reference.

       2.    I am a Special Agent with the Drug Enforcement Administration and
have been so employed for approximately fifteen years. I am currently assigned
to the DEA Sioux Falls Resident Office in Sioux Falls, SD and charged with
investigating federal criminal drug violations. 1 have prior law enforcement
experience with the U.S. Customs Service, U.S. Probation Office Western District
ofTexas and the Texas Department of Criminal Justice. The facts in this affidavit
come from my personal observations, my training and experience, and
information obtained from Brent Heald, an officer with the Sioux City, Iowa Police
Department assigned to the DEA Tri-State Drug Task Force in Sioux City, other
agents, and witnesses. This affidavit is intended to show merely that there is
sufficient probable cause for the requested warrant and does not set forth all of
my knowledge about this matter.

       3.    Based on the facts set forth in this affidavit, there is probable cause
to believe that violations of federal controlled substance laws (21 U.S.C. §§ 841
and 846) and possession of firearms by a prohibited person (18 U.S.C. § 922),
have been committed, are being committed, and will continue to be committed
by                   (hereinafter            There is also probable cause to believe
that the location information described in Attachment B will constitute evidence
of these criminal violations, and will lead to the identification of individuals who
are engaged in the commission of these offenses.

                               PROBABLE CAUSE
       16. In my training and experience, I know that distributors of controlled
substances seldom keep a rigid schedule as to when they purchase/obtain
controlled substances; rather, controlled substances are purchased/obtained
only after their current supply is gone, or nearly gone, and money from selling
their current supply is collected. Therefore, conducting continuous physical
surveillance of targets of investigation in an attempt to ascertain when the target
of this investigation would be traveling to locations to purchase/obtain
quantities of methamphetamine, heroin, cocaine, marijuana or any other drugs
would not be practical and would almost certainly reveal that law enforcement
was watching them. Monitoring the target of investigation by GPS technology
would allow law enforcement to know when the target of this investigation was
traveling to locations that are not normally associated with legitimate activities,
thus allowing law enforcement to concentrate physical surveillance activities
during times/locations that are suspected to be involved in illicit activities.

     17. In my training and experience, 1 have learned that AT&T is a
company that provides cellular telephone access to the general public. 1 also
                                        4
know through my training and experience that providers of cellular telephone
service have technical capabilities that allow them to collect and generate at least
two kinds of information about the locations of the cellular telephones to which
they provide service:(1) E-911 Phase II data, also known as GPS data or latitude-
longitude data, and (2) cell-site data, also known as "tower/face information" or
cell tower/sector records. E-911 Phase 11 data provides relatively precise location
information about the cellular telephone itself, either via GPS tracking
technology built into the phone or by triangulating on the device's signal using
data from several of the provider's cell towers. Cell-site data identifies the "cell
towers" (i.e., antenna towers covering specific geographic areas) that received a
radio signal from the cellular telephone and, in some cases, the "sector" (i.e.,
faces of the towers) to which the telephone connected. These towers are often a
half-mile or more apart, even in urban areas, and can be 10 or more miles apart
in rural areas. Furthermore, the tower closest to a wireless device does not
necessarily serve eveiy call made to or from that device. Accordingly, cell-site
data is typically less precise that E-911 Phase II data.

       18. Based on my training and experience, I know that AT85T can collect
E-911 Phase II data about the location of the Target Cell Phone, including by
initiating a signal to determine the location of the Target Cell Phone on AT&T's
network or with such other reference points as may be reasonably available.

      19.   Based on my training and experience, I know that AT&T can collect
cell-site data about the Target Cell Phone.

                          AUTHORIZATION REQUEST


     20. Based on the foregoing, I request that the Court issue the proposed
search warrant, pursuant to Federal Rule of Criminal Procedure 41 and
18 U.S.C. § 2703(c).

      21. 1 further request, pursuant to 18 U.S.C.§ 3103a(b) and Federal Rule
of Criminal Procedure 41(f)(3), that the Court authorize the officer executing the
warrant to delay notice until 30 days after the collection authorized by the
warrant has been completed. There is reasonable cause to believe that providing
immediate notification of the warrant may have an adverse result, as defined in
18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the
Target Cell Phone would seriously jeopardize the ongoing investigation, as such
a disclosure would give that person an opportunity to destroy evidence, change
patterns of behavior, notify confederates, and flee from prosecution. See 18
U.S.C.§ 3103a(b)(l). As further specified in Attachment B, which is incorporated
into the warrant, the proposed search warrant does not authorize the seizure of
any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent that
the warrant authorizes the seizure of any wire or electronic communication (as
defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there
is reasonable necessity for the seizure for the reasons set forth above. See
18 U.S.C. § 3103a(b)(2).

      22. I further request that the Court direct AT&T to disclose to the
government any information described in Attachment B that is within the
possession, custody, or control of AT&T. 1 also request that the Court direct
AT&T to furnish the government all information, facilities, and technical
assistance necessary to accomplish the collection of the information described
in Attachment B unobtrusively and with a minimum of interference with AT&T's
services, including by initiating a signal to determine the location of the Target
Cell Phone on AT&T's network or with such other reference points as may be
reasonably available, and at such intervals and times directed by the
government. The government shall reasonably compensate AT&T for reasonable
expenses incurred in furnishing such facilities or assistance.

      23.   I further request that the Court authorize execution of the warrant
at any time of day or night, owing to the potential need to locate tl^parget Cell
Phone outside of daytime hours.



                                     Special AgentSteven Elbmeier
                                     Drug Enforcement Administration

       Sworn to before me, and subscribed in my presence on the       7    day of
April, 2019, at Sioux Falls, South Dakota.



                                     VERONICA L. DUFFY
                                      UNITED STATES MAGISTRAT^UDGE
                    ATTACHMENT A "REDACTED'*
                       Property to Be Searched

1. The cellular telephone assigned call number                (the "Target
   Cell Phone") whose wireless service provider is AT85T, a company
   headquartered at 11760 U.S. Highway 1, Suite 600, North Palm Beach, FL
   33408.


2. Information about the location of the Target Cell Phone that is within the
   possession, custody, or control of AT85T.
                        ATTACHMENT B "REDACTED"
                         Particular Things to be Seized

      All information about the location of the Target Cell Phone deseribed in
Attachment A for a period of 30 days, during all times of day and night.
"Information about the location of the Target Cell Phone" includes all available
E-911 Phase II data, GPS data, latitude-longitude data, and other precise
location information, as well as all data about which "cell towers" (i.e., antenna
towers covering specific geographic areas) and "sectors" (i.e., faces of the towers)
received a radio signal from the cellular telephone described in Attachment A.

      To the extent that the information described in the previous paragraph
(hereinafter,"Location Information") is within the possession, custody, or control
of AT85T, ATSsT is required to disclose the Location Information to the
government. In addition, AT85T must furnish the government all information,
facilities, and technical assistance necessary to accomplish the collection of the
Location Information unobtrusively and with a minimum of interference with
ATSsT's services, including by initiating a signal to determine the location of the
Target Cell Phone on ATSsT's network or with such other reference points as may
be reasonably available, and at such intervals and times directed by the
government. The government shall compensate AT85T for reasonable expenses
incurred in furnishing such facilities or assistance.
